Citation Nr: 0837805	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-07 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer 
disease.

3.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky
INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In her February 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board. The veteran was scheduled for a hearing, but 
prior to the date of the hearing, the veteran, in August 
2007, withdrew her request for a hearing.  There are no other 
hearing requests of record, so the Board deems her request 
for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The report of a May 2007 neuropsychiatric examination 
included the notation that the veteran had applied for Social 
Security Administration (SSA) disability benefits.  
Specifically, she reported that her claim for SSDI had been 
denied several times, that she had appealed the adverse 
decision, and that she was awaiting a personal hearing before 
a SSA administrative law judge.  It was further noted that 
the claim for SSDI had been based on physical, cognitive, and 
effective problems.  

The original SSA decision, the records it considered in 
making its decision, and any decision made in the veteran's 
appeal are not in the claims file.  VA has a statutory duty 
to obtain these records. 38 U.S.C.A. § 5103A(b)(3) (West 2002 
& Supp 2008); 38 C.F.R. § 3.159(c)(2) (2008). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Further, the veteran, in an August 2007 statement, reported 
that she was hospitalized for psychiatric treatment in June 
2003 at the Decatur, Georgia VA Medical Center (VAMC), in 
February 2006 at the Iowa City, Iowa VAMC, and in June 2006 
at the Knoxville, Tennessee VAMC.  She requested that the RO 
consider these records in adjudicating her claim.  The Board 
acknowledges that the RO obtained medical records from the 
Atlanta VAMC and Iowa City VAMC, but points out that the 
records of treatment reported by the veteran have not been 
associated with her claims file.  These records may contain 
important medical evidence or confirmation of the veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition to the above, the Board's attention is drawn to a 
June 2007 statement from the veteran wherein she raised the 
issue of entitlement to service connection for PTSD on the 
basis of a personal assault.  This issue is inextricably 
intertwined with the issue of entitlement to service 
connection for an acquired psychiatric disorder, currently on 
appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  

While a diagnosis of PTSD does not appear to be of record, 
the Board notes that there are special development procedures 
that pertain to the processing of claims of entitlement to 
service connection for PTSD based on personal assault.  VA 
has special evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedural Manual M21-1), Part III, paragraph 5.14(c).  These 
special evidentiary procedures for PTSD claims based on 
personal assault are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice. On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f). This requirement is consistent with the VCAA's duty 
to inform the claimant of the information and evidence needed 
to substantiate the claim. See 38 C.F.R. § 3.159(c) (2007).

The RO should also ensure that the complete service personnel 
records have been obtained and associated with the record.  
These records should be obtained prior to further 
adjudication of this claim.


Furthermore, the medical evidence of record is conflicting as 
to whether the veteran has a current psychiatric disability 
that is etiologically related to her active service.  In this 
regard, the veteran submitted a VA neuropsychological 
consultation report which discussed the veteran's report of a 
sexual trauma during service, but a DSM-IV PTSD evaluation 
was not performed.  Diagnoses included cognitive disorder and 
major depression.   VA treatment records also show treatment 
for major depression.  However, none of the VA providers have 
expressed an opinion as to the etiology of any reported 
psychiatric diagnosis.

Therefore, it is presently unclear exactly what psychiatric 
disorders the veteran has and whether they are related to her 
military service.  Such would be useful prior to appellate 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of their 
decision(s) regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in those decisions.  Such include 
any decision entered by the SSA Office of 
Hearings and Appeals.

2.  Send the veteran a letter apprising 
her of the types of alternate evidence 
she may submit in support of her claimed 
in-service sexual assault.  The veteran 
must be given ample opportunity to supply 
additional information, evidence, and/or 
argument in response and to identify 
additional evidence for VA to obtain 
regarding this claim.  The RO should then 
obtain any referenced records and 
associate them with the other evidence 
in the claims file.  

3.  Send the veteran a letter asking her 
to identify all VA and non-VA healthcare 
providers that have treated her for her 
heart disability, duodenal ulcer disease, 
and/or psychiatric disorder including 
PTSD since service discharge.  All 
identified records should be obtained.  
In particular, obtain complete records of 
the veteran's treatment at the Atlanta, 
Iowa City, and Knoxville VAMCs, from June 
2003 to the present.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor(s).  In 
rendering this determination, attention 
is directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14 corroborate 
the veteran's allegations of stressors 
occurring, specify that information.  If 
needed the veteran's credibility should 
be addressed.

Also, indicate whether any behavioral 
changes that occurred at or close in time 
to the alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide whether 
this evidence needs the interpretation by 
a clinician.  See M21-1, Part III, Sec. 
5.14c.  

If it is determined that the record 
establishes the existence of a stressor 
or stressors, specify what stressor(s) 
was established by the record. In 
reaching this determination, address any 
credibility questions raised by the 
record. 

5.  Following completion of the above, 
schedule the veteran for a VA psychiatric 
examination to identify all current 
psychiatric disabilities and to provide 
an opinion as to whether any current 
psychiatric disability, including PTSD, 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to her service in the military.  

The requested determination should 
consider the veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

If PTSD related to service is diagnosed, 
the examiner must indicate the specific 
stressor(s) deemed verified by VA, if 
any, which support this medical 
conclusion.  The examiner should also 
note the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
other psychiatric disability.  

6.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If this claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


